                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                               CHARLOTTESVILLE DIVISION

SIGMA LAMBDA UPSILON/                           )
SEÑORITAS LATINAS UNIDAS                        )
SORORITY, INC.,                                 )
                                                )
                  Plaintiff,                    )
                                                )
v.                                              )       Case No.: 3:18-CV-00085
                                                )
RECTOR AND VISITORS OF THE                      )
UNIVERSITY OF VIRGINIA, ET AL.                  )
                                                )
                  Defendants.                   )

       DEFENDANTS’ BRIEF IN SUPPORT OF MOTION FOR PROTECTIVE ORDER

            Defendants Rector and Visitors of the University of Virginia (“UVA”), Frank M.

     Conner, III, Patricia Lampkin, J. Marshall Pattie, Edgar Halcott Turner, II, and Caroline Ott

     (collectively “Defendants”), by counsel and pursuant to Rule 26(c) of the Federal Rules of

     Civil Procedure, file this Brief in Support of Motion for Protective Order. Defendants seek this

     Court’s protection from certain topics of inquiry in Plaintiff Sigma Lambda Upsilon/Senoritas

     Latinas Unidas Sorority, Inc.’s (“SLU” or “Plaintiff”) 30(b)(6) Deposition Notice (the

 “30(b)(6) Notice”). Certain topics of inquiry in the 30(b)(6) Notice are overly broad, unduly

  burdensome, seek irrelevant information, and are not proportional to the needs of this action.

  In support of its position, Defendants state as follows:

I.      BACKGROUND

            A. Procedural Posture.

           On September 17, 2018, SLU filed an action against the Rectors and Visitors of the

University of Virginia pursuant to 42 U.S.C. § 1983 asserting two constitutional violations.

(Dkt. No. 1, Compl.) On December 21, 2018, UVA filed a Motion to Dismiss for lack of



Case 3:18-cv-00085-GEC Document 26 Filed 10/18/19 Page 1 of 10 Pageid#: 182
jurisdiction and Memorandum in Support. (Dkt. Nos. 5, 6.) In response, SLU filed a Motion to

Amend Complaint, which this Court granted, allowing the First Amended Complaint to be filed

on January 8, 2019. (Dkt. Nos. 7, 8, 9.) In the First Amended Complaint, Plaintiff dropped the

constitutional claims against UVA while adding a claim pursuant to 20 U.S.C. § 1681 (Title IX).

(Dkt. No. 9.) SLU further added five individual defendants, Frank M. Conner, III, Patricia

Lampkin, J. Marshall Pattie, Halcott Turner, II, and Caroline Ott, all of whom are within the

administration at UVA. 1 (Id.) Plaintiff asserts four counts against these individual defendants:

two constitutional claims under 42 U.S.C. § 1983 for alleged violations of their right to First

Amendment free speech and association and their Fourteenth Amendment right to equal

protection, a claim under 42 U.S.C. § 1985(3) for conspiracy to deprive civil rights, and a claim

under 42 U.S.C. § 1986 for neglect in not preventing Plaintiffs’ civil rights from being violated.

(Id.) Defendant UVA answered the First Amended Complaint in January 2019 and the individual

defendants answered in July 2019. (Dkt. Nos. 10, 16-20.)

       B.      Factual Background.

       SLU is the national chapter of a historically Latina Sorority that operated a chapter on the

campus of UVA (“SLU-UVA”). (Dkt. No. 9 at ¶ 5.) In February 2018, SLU-UVA was

conducting a new member education program for prospective members of its sorority. (Id. ¶ 13.)

On or about February 14, 2018, UVA received a report regarding one of the potential members

experiencing distress with respect to the requirements of the SLU-UVA new member education

program. (Id. at 23.) As the information learned potentially fell under UVA’s anti-hazing policy,




1
  Plaintiffs also filed suit against “John and Jane Does 1-10.” (Dkt. 9.) Plaintiffs have never
identified any particular defendants, instead stating that they are “officers of the University of
Virginia that have directly participated in the infringement of Plaintiff’s rights.” (Id. at ¶ 12.)
                                                2

Case 3:18-cv-00085-GEC Document 26 Filed 10/18/19 Page 2 of 10 Pageid#: 183
UVA began an investigation, during which time UVA suspended SLU-UVA’s Fraternal

Organization Agreement. (Id.)

       As part of its investigation, UVA interviewed the potential new members, reviewed SLU-

UVA’s new member program, and met with SLU-UVA President Andrea Villena and Dean of

Academics Leila Villacorta regarding the report from the student and the new member process.

As a result of the investigation, UVA found SLU-UVA to be in violation of UVA’s hazing

policy and sent SLU-UVA a letter with the outcome of the investigation. To fully reinstate their

Fraternal Organization Agreement, SLU’s national organization was required to provide the

Office of Fraternity and Sorority Life with a new member education plan that was compliant

with University policies.

       SLU worked with the Office of Fraternity and Sorority Life with respect to its new

member education plan in the summer and fall of 2018. SLU filed a Complaint against UVA in

September 2018 and subsequently an amended complaint in January 2019. A new member

education plan was approved in February 2019 and SLU has been fully active since that time.

         C.    The Plaintiff’s 30(b)(6) Notice.

       On August 26, 2019, the plaintiff issued a 30(b)(6) deposition notice to Defendant UVA

with eleven (11) topics listed for discussion. (Ex. 1, Notice of Dep.) On October 4, 2019, counsel

for the parties met and conferred in good faith about Defendants’ concerns with specific topics of

inquiry listed in the 30(b)(6) Notice. Specifically, Defendants objected to topics 2, 5, 7, and 9 as

the topics sought material outside of and not relevant to Plaintiff’s claims. Counsel for the parties

were unable to resolve all disputes. Defendants file this Motion for Protective Order with respect

to the topics upon which an agreement was not reached.




                                                  3

Case 3:18-cv-00085-GEC Document 26 Filed 10/18/19 Page 3 of 10 Pageid#: 184
II.   ARGUMENT

          A. Legal Standard and Relevant Law.

        Rule 26(b)(1) of the Federal Rules of Civil Procedure sets the boundaries of discoverable

 information in federal civil litigation.      Parties are permitted “discovery regarding any

 nonprivileged matter that is relevant to any party’s claim or defense,” and discovery must be

 “proportional to the needs of the case….”            Fed. R. Civ. P. 26(b)(1).     In determining

 proportionality, the Court must consider “the importance of the issues at stake in the action, the

 amount in controversy, the parties’ relative access to relevant information, the parties’ resources,

 the importance of the discovery in resolving the issues, and whether the burden or expense of

 the proposed discovery outweighs its likely benefit.” Id.

        Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, a party may seek a

 protective order from the court if it believes a discovery request is outside the permissible

 bounds of Rule 26(b)(1). The party moving for the entry of a protective order bears the burden

 to establish good cause exists for its entry. United States ex rel. Davis v. Prince, 753 F. Supp.

 2d 561, 565 (E.D. Va. 2010).    If the moving party establishes good cause exists for the entry of

 a protective order, the court may issue an order “forbidding inquiry into certain matters, or

 limiting the scope of disclosure or discovery to certain matters.” Fed. R. Civ. P. 26(c)(1)(D).

 Specifically, a court may “issue an order to protect a party or person from annoyance,

 embarrassment, oppression, or undue burden or expense.” In re Thompson McMullan, P.C., No.

 3:16-MC-1, 2016 U.S. Dist. LEXIS 35172, at *9 (E.D. Va. Mar. 17, 2016).

        Notably, the “undue burden” category encompasses discovery requests that seek

 irrelevant information. Singletary v. Sterling Transp. Co., 289 F.R.D. 237, 241 (E.D. Va. 2012).

 “Thus, if the discovery sought has no bearing on an issue of material fact—i.e., if it is not



                                                  4

  Case 3:18-cv-00085-GEC Document 26 Filed 10/18/19 Page 4 of 10 Pageid#: 185
relevant—a protective order is proper.” Columbia Gas Transmission, LLC v. 252.071 Acres,

No. ELH-15-3462, 2016 U.S. Dist. LEXIS 169639, at *6 (D. Md. Dec. 8, 2016) (internal

quotations omitted).

       B.      Plaintiff’s Topics Seeking Information on Organizations Outside of the
               Greek System are Overly Broad, Unduly Burdensome, and Seek Irrelevant
               Information.

       Good cause exists for the entry of a protective order to protect UVA from certain overly

broad, unduly burdensome, and irrelevant discovery requested in the 30(b)(6) Notice. Topic 9,

which seeks “UVA’s enforcement of hazing policies within the university men’s sports teams,”

specifically seeks such information and Defendants seek a protective order with respect to it.

Additionally, Defendants seek a protective order with respect to Topics 2, 5, and 7 to the extent

they involve non-Greek Organizations.

       Information or documents concerning non-Greek organizations, including but not limited

to UVA’s men’s sports teams, are not relevant to the claims alleged by Plaintiff. Of Plaintiff’s

five claims, two involve claims of discrimination based on SLU’s gender: an equal protection

claim under Count 2 and a claim of discrimination as a violation of Title IX under Count 5. And

these claims involve comparisons to “similarly situated” individuals. Non-Greek organizations,

particularly the men’s sports teams at UVA, are not similarly situated to SLU.

       “The [Equal Protection] Clause requires that similarly-situated individuals be treated

alike.” Smith v. United States Cong., No. 3:12-CV-45, 2015 U.S. Dist. LEXIS 27818, at *56-57

(E.D. Va. Mar. 6, 2015.) (quoting Giarratano v. Johnson, 521 F.3d 298, 302 (4th Cir. 2008)). To

make out a claim under the Equal Protection Clause, a plaintiff must demonstrate that he or she

has been treated differently from others similarly situated and that the unequal treatment was the

result of intentional discrimination. Id. (citing North v. Clarke, No. 3:12-CV-45, 2011 U.S. Dist.


                                                5

Case 3:18-cv-00085-GEC Document 26 Filed 10/18/19 Page 5 of 10 Pageid#: 186
LEXIS 84917, at *6 (E.D. Va. Aug. 2, 2011); see also, Equity in Ath., Inc. v. Dep't of Educ., 675

F. Supp. 2d 660 (W.D. Va. 2009) (stating that in an equal protection claim, a plaintiff must

“demonstrate that he [or she] has been treated differently from others with whom he [or she] is

similarly situated and that the unequal treatment was the result of intentional or purposeful

discrimination.” (quoting Williams v. Hansen, 326 F.3d 569, 574 (4th Cir. 2003) (emphasis

added in original)). Similarly, Plaintiff’s Title IX discrimination claim requires a showing that

similarly-situated groups were treated more favorably than SLU-UVA. See, e.g., Streno v.

Shenandoah Univ., 278 F. Supp. 3d 924, 928-932 (W.D. Va. 2017).

       The “similarly situated” requirement is a stringent one, on which a plaintiff bears the

burden of proof. It “requires a plaintiff to identify persons materially identical to him or her who

has received different treatment.” Kolbe v. Hogan, 813 F.3d 160, 185 (4th Cir. 2016). “A

plaintiff must produce evidence that shows an extremely high degree of similarity.” Cashion v.

Jacklee, No. 5:17-CV-00004, 2017 U.S. Dist. LEXIS 185749, at *8 (W.D. Va. Nov. 8, 2017)

((internal punctuation, citations omitted). SLU cannot meet this burden of showing that

organizations outside the Greek system at UVA are “materially identical” to SLU.

       SLU-UVA is a sorority that falls under the Multicultural Greek Council at UVA, which

currently consists of seven Latin, Asian, multicultural and local fraternities and sororities. 2 Since

2001, the Office of Fraternity and Sorority Life within the Office of the Dean of Students at

UVA has provided education and support to UVA’s sororities and fraternities. And through the

Office of Fraternity and Sorority Life, UVA’s sororities and fraternities enter into a Fraternal



2
  The other Greek-lettered organizations at UVA fall under either the Inter-Fraternity Council
(thirty-two fraternities), the Inter-Sorority Council (fifteen sororities), and the National Pan-
Hellenic Council (seven historically Black Greek lettered organizations—three sororities and
four fraternities).


                                                  6

Case 3:18-cv-00085-GEC Document 26 Filed 10/18/19 Page 6 of 10 Pageid#: 187
Organization Agreement with UVA under which these organizations receive certain benefits

from UVA, including a system of support and accountability. Notably, participation in any

fraternity or sorority is voluntary. No one is required to join.

       The men’s sports teams at UVA, on the other hand, are part of the National Collegiate

Athletic Association (“NCAA”), which regulates student-athletes. To be on a sports team, the

NCAA has requirements a student must meet, including having a qualifying grade-point average,

and has requirements with respect to continued participation in the sport while at UVA. Many

student-athletes attend UVA on scholarship, for which maintaining a certain GPA and other

requirements are mandated in order to maintain the scholarship. Finally, joining a sports team is

a very competitive process and you must attend UVA to play on one of its sports teams.

       The only potential comparator for Plaintiff’s claims would be another Greek

Organization, 3 which would be governed under a fraternity-council, supported through the

Office of the Fraternity and Sorority Life, and have executed a Fraternal Organization

Agreement. Plaintiff’s discovery requests that encompass non-Greek organizations, particularly

the men’s sports teams, cannot lead to any admissible evidence. Plaintiff’s requests for

information and documents and requiring UVA to prepare for a deposition concerning the men’s

sports teams despite the obvious differences between SLU and UVA’s men’s sports teams are

not made in good faith but instead to harass.

       Finally, the UVA chapter of SLU began full operation again in the spring of 2019 with

new member education protocol developed with the assistance and support of the Office of




3
 Defendants do not concede that the men’s Greek organizations are “similarly situated” to SLU
as to the causes of action alleged; however, Defendants accept that information concerning these
organizations is discoverable.
                                                  7

Case 3:18-cv-00085-GEC Document 26 Filed 10/18/19 Page 7 of 10 Pageid#: 188
  Fraternity and Sorority Life. Considering these circumstances, requiring a 30(b)(6) deponent to

  prepare for and providing information regarding non-Greek organizations is unreasonable.

III.   CONCLUSION

         The plaintiff’s 30(b)(6) Notice fails to meet the reasonable particularity requirement in

  Rule 30(b)(6). The 30(b)(6) Notice seeks irrelevant information and is not proportional to the

  needs of this case. Therefore, this Court should grant Defendants’ Motion for Protective Order

  and limit the areas of inquiry set forth in the plaintiff’s 30(b)(6) Notice and provide Defendants

  with any further relief it deems necessary.


                                                      Respectfully submitted,

                                                      RECTOR AND VISITORS OF THE
                                                      UNIVERSITY OF VIRGINIA, FRANK
                                                      M. CONNER III, PATRICIA M.
                                                      LAMPKIN, J. MARSHALL PATTIE,
                                                      EDGAR HALCOTT TURNER, and
                                                      CAROLINE OTT



                                                      By __/s/ Sandra S. Gregor/s/
                                                      Sandra S. Gregor (VSB No. 47421)
                                                      Assistant Attorney General
                                                      Office of the Attorney General
                                                      202 North 9th Street
                                                      Richmond, Virginia 23219
                                                      (804) 786-1586 Telephone
                                                      (804) 371-2087 Facsimile
                                                      sgregor@oag.state.va.us

                                                      Sheri H. Kelly (VSB No. 82219)
                                                      Assistant Attorney General
                                                      Office of the Attorney General
                                                      204 Abingdon Place
                                                      Abingdon, Virginia 24211
                                                      (276) 628-2964 Telephone
                                                      (276) 628-4375 Facsimile
                                                      skelly@oag.state.va.us


                                                  8

   Case 3:18-cv-00085-GEC Document 26 Filed 10/18/19 Page 8 of 10 Pageid#: 189
                                         Barry T. Meek, Esq. (VSB No. 41715)
                                         Associate University Counsel and
                                         Senior Assistant Attorney General
                                         University of Virginia
                                         Office of University Counsel
                                         Madison Hall
                                         1827 University Avenue
                                         Charlottesville, Virginia 22903
                                         (434) 924-3586 Telephone
                                         (434) 982-3070 Facsimile
                                         bmeek@virginia.edu
                                         Counsel for Defendants Rector and Visitors
                                         of the University of Virginia, Frank M.
                                         Conner III, Patricia M. Lampkin, J.
                                         Marshall Pattie, Edgar Halcott Turner II,
                                         and Caroline Ott




                                     9

Case 3:18-cv-00085-GEC Document 26 Filed 10/18/19 Page 9 of 10 Pageid#: 190
                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 18th day of October 2019, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF system, which will send a notification of such

filing (NEF) to counsel of record for the plaintiff.


                                               By __/s/ Sandra S. Gregor/s/
                                               Sandra S. Gregor (VSB No. 47421)
                                               Assistant Attorney General
                                               Office of the Attorney General
                                               202 North 9th Street
                                               Richmond, Virginia 23219
                                               (804) 786-1586 Telephone
                                               (804) 371-2087 Facsimile
                                               sgregor@oag.state.va.us
                                               Counsel for Defendants Rector and Visitors of the
                                               University of Virginia, Frank M. Conner III,
                                               Patricia M. Lampkin, J. Marshall Pattie, Edgar
                                               Halcott Turner II, and Caroline Ott




                                                 10

Case 3:18-cv-00085-GEC Document 26 Filed 10/18/19 Page 10 of 10 Pageid#: 191
